DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 6, 7 and 9 are pending in this office action.
Claims 1, 3, 4, 6, 7 and 9 have been amended.
Claims 2, 5 and 8 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to the amendment filed 1/13/2022 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 6 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claims 3, 6 and 9 recite the limitation “wherein the first codeword is orthogonal with the second codeword” however in the independent claims 1, 4 and 7, the first codeword is in the form of (+1 -1 +1 -1) and the second codeword in the form of (+1 +1 + 1+ 1) which already indicates that the first codeword is orthogonal with the second codeword. Therefore claims 3, 6 and 9 do not further limit claims 1, 4 and 7 respectively.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-11 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al (US 2020/0022173 A1).

Regarding Claim 1, Luo teaches a method of performing an uplink transmission by a user equipment in a wireless communication system, the method comprising: 
	applying a codeword cover to a signal that is to be transmitted in a narrowband physical uplink shared channel (NPUSCH) wherein the signal to be transmitted in the NPUSCH is a hybrid automatic repeat and request (HARQ) acknowledgment/negative acknowledgment (ACK/NACK) information signal (Luo: Figs. 1 and 2, [0223], [0236], terminal device applying a code to transmit ACK-NACK/NPUSCH); and 
	transmitting, in the NPUSCH, the signal to which the codeword cover is applied for the NPUSCH in which the code is applied (Luo: [0223], [0236], terminal device applying a code to transmit ACK-NACK/NPUSCH), 
	wherein the codeword cover to be applied is determined between a first codeword and a second codeword, based on whether a scheduling request (SR) is to be transmitted with the signal in the NPUSCH using a NPUSCH format 2 (Luo: [0223], [0236], terminal device applying a code to transmit ACK-NACK/NPUSCH; all sixteen 1 to transmit only ACK without SR and [1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1] to transmit ACK with SR),
wherein the first codeword is generated in the form of (+1 -1 +1 -1) and is applied based on that the SR needs to be transmitted with the signal in the NPUSCH (Luo: [0236], using the sequence [1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1] (that is in the form of +1 -1 +1 -1) to transmit ACK with SR), and
wherein the second codeword is generated in the form of (+1 +1 +1 +1) and is applied based on that the SR does not need to be transmitted (Luo: [0236], using all sixteen 1 (that is in the form of +1 +1 +1 +1) to transmit ACK without SR).

Regarding Claims 3, 6 and 9, Luo teaches wherein the first codeword is orthogonal with the second codeword (Luo: [0236], sequence with all 1s and sequence [1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1] are orthogonal).

Regarding Claim 4, Luo teaches a user equipment (UE) comprising: a transceiver; at least one processor connected to the transceiver and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor (Luo: Figs. 1 and 12, terminal device), perform operations comprising 
applying a codeword cover to a signal that is to be transmitted in a narrowband physical uplink shared channel (NPUSCH) wherein the signal to be transmitted in the NPUSCH is a hybrid automatic repeat and request (HARQ) acknowledgment/negative acknowledgment (ACK/NACK) information signal (Luo: Figs. 1 and 2, [0223], [0236], terminal device applying a code to transmit ACK-NACK/NPUSCH); and 
	transmitting, in the NPUSCH, the signal to which the codeword cover is applied for the NPUSCH in which the code is applied (Luo: [0223], [0236], terminal device applying a code to transmit ACK-NACK/NPUSCH), 
	wherein the codeword cover to be applied is determined between a first codeword and a second codeword, based on whether a scheduling request (SR) is to be transmitted with the signal in the NPUSCH using a NPUSCH format 2 (Luo: [0223], [0236], terminal device applying a code to transmit ACK-NACK/NPUSCH; all sixteen 1 to transmit only ACK without SR and [1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1] to transmit ACK with SR),
wherein the first codeword is generated in the form of (+1 -1 +1 -1) and is applied based on that the SR needs to be transmitted with the signal in the NPUSCH (Luo: [0236], using the sequence [1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1] (that is in the form of +1 -1 +1 -1) to transmit ACK with SR), and
wherein the second codeword is generated in the form of (+1 +1 +1 +1) and is applied based on that the SR does not need to be transmitted (Luo: [0236], using all sixteen 1 (that is in the form of +1 +1 +1 +1) to transmit ACK without SR).

Regarding Claim 7, Luo teaches an apparatus comprising: at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor (Luo: Figs. 1 and 12, terminal device), perform operations comprising 
applying a codeword cover to a signal that is to be transmitted in a narrowband physical uplink shared channel (NPUSCH) wherein the signal to be transmitted in the NPUSCH is a hybrid automatic repeat and request (HARQ) acknowledgment/negative acknowledgment (ACK/NACK) information signal (Luo: Figs. 1 and 2, [0223], [0236], terminal device applying a code to transmit ACK-NACK/NPUSCH); and 
	transmitting, in the NPUSCH, the signal to which the codeword cover is applied for the NPUSCH in which the code is applied (Luo: [0223], [0236], terminal device applying a code to transmit ACK-NACK/NPUSCH), 
Luo: [0223], [0236], terminal device applying a code to transmit ACK-NACK/NPUSCH; all sixteen 1 to transmit only ACK without SR and [1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1] to transmit ACK with SR),
wherein the first codeword is generated in the form of (+1 -1 +1 -1) and is applied based on that the SR needs to be transmitted with the signal in the NPUSCH (Luo: [0236], using the sequence [1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1] (that is in the form of +1 -1 +1 -1) to transmit ACK with SR), and
wherein the second codeword is generated in the form of (+1 +1 +1 +1) and is applied based on that the SR does not need to be transmitted (Luo: [0236], using all sixteen 1 (that is in the form of +1 +1 +1 +1) to transmit ACK without SR).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478